Order filed July 25, 2022




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00503-CV
                                  ____________

                 In the Interest of S.W.W. and D.B.L., children


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2019-04540J


                                    ORDER

      This is an accelerated appeal from a judgment in a parental-termination case.

      The notice of appeal was filed July 12, 2022. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The
reporter’s record was due within 10 days after the notice of appeal was filed. See
Tex. R. App. P. 35.1(b); 28.4(a)(1). Volume 3 of the record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because Volume 3 of the reporter’s record has not been filed timely in this
accelerated appeal, we issue the following order:

      We order Jill Bartek, the court reporter, to file the record in this appeal on
or before August 4, 2022. If Jill Bartek does not timely file the record as ordered,
the court will issue an order requiring her to appear at a hearing to show cause why
the record has not been timely filed and why she should not be held in contempt of
court for failing to file the record as ordered. Contempt of court is punishable by a
fine and/or confinement in jail.



                                   PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.